Citation Nr: 0024060	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  96-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a back disorder as a result of VA 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The Board denied the veteran's claim 
in a March 1999 decision.  The veteran subsequently appealed 
this denial, however, and, in a February 1999 decision, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the case back to 
the Board.


REMAND

In its February 1999 decision, the Court made note of the 
veteran's January 1998 VA Travel Board hearing testimony, in 
which he contended that both "Dr. James," noted to be a 
private doctor, and a VA nurse had indicated to him that they 
questioned the propriety of the timing of his discharge from 
a VA facility, which allegedly occurred 24 hours after a June 
1987 lumbar laminectomy.  The Court also noted, however, that 
the veteran had not been informed by the VA of his right to 
submit further evidence from these treatment providers in 
support of his claim.  See Constantino v. West, 12 Vet. App. 
517, 520 (1999); 38 C.F.R. § 3.103(c)(2) (1999).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
inform him of his right to submit 
evidence from Dr. James and from the 
aforementioned VA nurse in support of his 
contention that these treatment providers 
questioned the propriety of the timing of 
his discharge from a VA facility after a 
lumbar laminectomy in June 1987.  The 
veteran should also be informed of his 
right to submit evidence to the effect 
that he was, in fact, discharged from the 
VA facility 24 hours after his surgery.  
See generally Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran should 
be given a reasonable period of time in 
which to respond to this request for 
evidence, and the RO should review all 
newly submitted evidence, if received, so 
as to determine whether further 
development is necessary.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a back 
disorder as a result of VA treatment.  If 
the determination of the claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication in accordance with the 
aforementioned Court decision, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  No action is required of the veteran 
until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


